Detailed Action
This action is in response to the amendment filed on October 27, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

             		      Response to Arguments
1.	Applicant’s argued in the October 27, 2020 amendment, that: “the signal transmission logics and the operations of Chiu’s BMC are absolutely different from those of XU’s BMC. Therefore, those ordinary skill in the art would not be motivated to combine XU and Chiu to achieve the features of the claimed BMC, and XU’s disclosure would not be analogous to the features “a basic input/output unit, electrically connected to the baseboard management controller, and configured to control the server system according to an operating system” and “an onboard serial advanced technology attachment (SATA) interface, electrically connected to the basic input/output unit, and configured to connect the basic input/output unit with an onboard SATA device, such that the basic input/output unit stores the hard-disk information of the onboard SATA device transmitted back from the onboard SATA interface into the baseboard management controller” in claim 1.” 

The Office respectfully disagrees and maintains the rejection. Chiu teaches that the server can include a baseboard service controller BMC, which is operable to handle user data and system data between the server and storage devices. The BMC can issue I/O commands to storage devices and the controller can be an on-board component on the motherboard or an add-on host bus adaptor. The SAS expander is coupled to the BMC and allows for communication with numerous SAS devices. The SAS architecture 

	Regarding independent claims 8 and 10, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-3, 5-7, and 9, Applicant has not overcome the rejections and they remain similarly rejected.

				Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bi et al. (US 2016/0188216 A1) in view of XU et al. (CN/105183600A) and further in view Chiu et al. (US 2017/0168730 A1).

Regarding claim 1, Bi discloses “A server system, comprising:” (See Fig. 1) “wherein after the hard-disk unit receives the command signal, the hard-disk unit generates a data signal according to the command signal and a state of the hard-disk unit, and transmits the data signal to the expander unit, so as to generate the hard-disk information of the hard-disk unit according to the data signal.” (See Abstract and [0003]) (The manager performs an operation according to the received external management command on a managed component corresponding to the received external management command, and returns an operation result through the management interface to the cloud server. The network interface receive an external read/write operation command sent by the cloud server. 

But, Bi does not explicitly disclose “an expander unit, electrically connected to a hard-disk unit, and configured to transmit a command signal to the hard-disk unit to read hard-disk information of the hard-disk unit” 

However, Chiu teaches “an expander unit, electrically connected to a hard-disk unit, and configured to transmit a command signal to the hard-disk unit to read hard-disk information of the hard-disk unit” (See Fig. 1 and [0022], [0025]-[0029]) (SAS expander unit replies on a Baseboard Management Controller (BMC) for data communications. A BMC can be responsible for the managing and monitoring of the main central processing unit and peripheral devices on the motherboard. According to some embodiments, a SAS expander can receive status data of the storage system from various sensors via an interface interface; e.g., SAS or SATA. A SAS expander management system 100 includes a SAN such as a storage system 102, server 112, network 116 and remote management system 118. Server 112 can be any suitable hosting device that is associated with one or more storage systems, each of which further includes at least one SAS expander and a number of storage devices.)

But, Bi does not explicitly disclose ““a baseboard management controller (BMC), external to the hard disk unit and electrically connected to the expander unit, and configured to store the hard-disk information by the expander unit” 

However, Chiu teaches “a baseboard management controller (BMC), external to the hard disk unit and electrically connected to the expander unit, and configured to store the hard-disk information by the expander unit” (See Fig. 1-2 and [0022], [0027]-[0031]) (FIG. 1 is an example, and any number of computing devices such as servers, storage devices, controllers, SAS expanders and network components may be included in the system of FIG. 1. SAS expander 104 can, via external expander-ports, connect to a number of storage devices, device 106, 108 and 110. Storage device 106 can communicate with SAS expander 104 via either a SAS interface or a SATA interface. A BMC can communicate with external computing devices using Remote Management Control Protocol (RMCP). Alternatively, a BMC can communicate with external devices using RMCP+ for IPMI over LAN.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bi (hard disk and a management method which manages a specific component or some components of a storage device which is mainly a hard disk) in view of Chiu (SAS expander) to enable a direct and separate interface for each storage system associated with a SAS expander. The present technology can achieve scalable management with improved efficiency by providing a novel communication mechanism that offers improved performance, scalability and reliability. (Chiu [Abstract])

But, Bi does not explicitly disclose “a basic input/output unit, electrically connected to the baseboard to management controller and configured to control the server system according to an operating system; and an onboard serial advanced technology attachment (SATA) interface, electrically connected to the basic Input/output unit with an onboard SATA device, such that the basic input/output unit stores the hard-disk Information of the onboard SATA device transmitted back from the onboard SATA interface into the baseboard management controller,”

However, XU teaches a basic input/output unit, electrically connected to the baseboard to management controller and configured to control the server system according to an operating system; and an onboard serial advanced technology attachment (SATA) interface, electrically connected to the basic Input/output unit with an onboard SATA device, such that the basic input/output unit stores the hard-disk Information of the onboard SATA device transmitted back from the onboard SATA interface into the baseboard management controller” (See Abstract)(The device comprises a BIOS, hard disks, a BMC and a remote monitoring system. In a system starting stage, the BIOS collects information of all the hard disks through hard disk interfaces and provides the information of the hard disks for the BMC; system bios collects all hard disk information by SATA or SAS hard-disk interface. System BMC detects the actual working state of hard disk by interface, and when finding hard disk failure, the information is actively reported to the remote monitoring system.)


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bi (hard disk and a management method which manages a specific component or some components of a storage device which is mainly a hard disk) in view of Chiu (SAS expander) and further in view of XU (device and method for remotely positioning hard disk faults and hard disk fault monitoring) and arrive at a system that stores the hard-disk Information of the onboard SATA device and transmits disk information back from the onboard SATA interface into the BMC. This allows for improved CPU processing and storage capacity requirements simultaneously. (XU [0010])

Regarding claim 2, Bi in view of XU and further in view of Chiu discloses “The server system of claim 1, wherein after the expander unit receives the data signal, the expander unit determines a storage form of the hard-disk unit according to the data signal.” (See [0019]) (A manager may manage a managed component, for example, the SOC, according to an external management command, which is equivalent to "monitoring" of the hard disk. In this way, an external system or device (a cloud storage system or a cloud storage server) can manage a specific component or some components of a storage device (which is mainly a hard disk) via a manager by delivering an external management command.)

Regarding claim 3, Bi in view of XU and further in view of Chiu discloses “The server system of claim 2, wherein after the expander unit receives the data signal, and the storage form of the hard-disk unit is determined, the expander unit calculates a storage state of the hard-disk unit according to the data signal and the storage form of the hard-disk unit, so as to generate the hard-disk information of the hard disk unit.” (See Fig. 9-Fig. 10) (See also, XU Abstract) (The BMC detects the actual work states of the hard disks; when the hard disk faults are found, the information of the hard disks is actively reported to the remote monitoring system.)

Regarding claim 5, Bi in view of XU and further in view of Chiu discloses “The server system of claim 1, wherein the expander unit comprises a plurality of expander units, the hard-disk unit comprises a plurality of hard-disk units, the expander units comprise a first expander unit and a second expander unit, and the hard-disk units comprise a first hard-disk unit and a second hard-disk unit;” (See [0077]) (In another embodiment of the present disclosure, referring to FIG. 5, in all the foregoing embodiments, a manager of a hard disk 101 may be specifically a second BMC 12, the foregoing management interface may be specifically an IPMI interface 32, and the foregoing network interface may be specifically an Ethernet interface 21. See also Chiu [0033], additionally, storage system 102 includes one or more SAS expanders and connected storage devices.

“wherein the first expander unit is electrically connected to the baseboard management controller and the first hard-disk, and configured to transmit a first command signal to the first hard-disk unit to read hard-disk information of the first hard-disk unit; the second expander unit is electrically connected to the first expander unit and the second hard-disk unit, and configured to transmit a second command signal to the second hard-disk unit to read hard-disk information of the second hard-disk unit.” (See [0078]-[0079]) (FIG. 6 shows a structure of a storage device 5 including multiple hard disks 101. In this embodiment, the storage device 5 may further include a management switch 10. The management switch 10 is at least configured to: forward a received external management command to the second BMC 12 and forward an operation result returned by the second BMC 12 to a cloud server 7.)

Regarding claim 6, Bi in view of XU and further in view of Chiu discloses “The server system of claim 5, wherein after the second hard-disk unit generates a second data signal according to the second command signal and a state of the second hard-disk unit, the second hard-disk unit transmits the second data signal to the second expander unit, so as to generate second hard-disk information according to the second data signal and transmit the second hard-disk information to the first expander unit.” (See Fig. 5, Fig. 6 and [0010], [0078]) (A second power supply pin and a third power supply pin of the SAS male connector jointly serve as the I.sup.2-C bus interface, and a second signal pin. FIG. 6 shows a structure of a storage device 5 including multiple hard disks 101. In this embodiment, the storage device 5 may further include a management switch 10. The management switch 10 is at least configured to: forward a received external management command to the second BMC 12 and forward an operation result returned by the second BMC 12 to a cloud server 7.)
Regarding claim 7, Bi in view of XU and further in view of Chiu discloses “The server system of claim 6, wherein after the first hard-disk generates a first data signal according to the first command signal and a state of the first hard-disk unit, the first hard-disk unit transmits the first data signal to the first expander unit, so as to generate first hard-disk information according to the first data signal, wherein the first expander unit generates the hard-disk information according to the first hard-disk information and the second hard-disk information.” (See [0064] and [0078]) (FIG. 3 shows a structure of a storage device 5 including multiple hard disks 100. In this embodiment, the storage device 5 further includes a first BMC 6 and a data switch 8. he first BMC 6 is connected to the management CPU 11 by using the I.sup.2C bus interface and connected to a cloud server 7 by using an IPMI interface; the data switch 8 is separately connected to an SOC 4 and the cloud server 7 by using an Ethernet interface. The data switch 8 is mainly configured to transmit 10 data. FIG. 6 shows a structure of a storage device 5 including multiple hard disks 101. In this embodiment, the storage device 5 may further include a management switch 10. The management switch 10 is at least configured to: forward a received external management command to the second BMC 12 and forward an operation result returned by the second BMC 12 to a cloud server 7.

Regarding claim 8, Bi in view of XU and further in view of Chiu discloses “A reading method, applied to a server system, wherein the server system comprises an expander unit and a baseboard management controller, the expander unit is electrically connected to a hard-disk unit, and the baseboard management controller is external to the hard-disk unit and electrically connected to the expander unit, wherein the reading method comprises: transmitting a command signal to the hard-disk unit via the expander unit; generating a data signal according to the command signal and a state of the hard-disk unit via the hard-disk unit; and transmitting the data signal to the expander unit, so as to generate hard-disk information according to the data signal and store the hard-disk information into the baseboard management controller by the expander unit.” (See Fig. 1-3 and Abstract) (The manager performs an operation according to the received external management command on a managed component corresponding to the received external management command, and returns an operation result through the management interface to the cloud server. The network interface receive an external read/write operation command sent by the cloud server. The SOC performs a read/write operation according to the received external read/write operation command and returns a read/write operation result through the network interface. The manager is a baseboard management controller (BMC), and the management interface is an Intelligent Platform Management Interface (IPMI) interface; See also Chiu Fig. 1-2 and [0022], [0027]-[0031]) (FIG. 1 is an example, and any number of computing devices such as servers, storage devices, controllers, SAS expanders and network components may be included in the system of FIG. 1. SAS expander 104 can, via external expander-ports, connect to a number of storage devices, device 106, 108 and 110. Storage device 106 can communicate with SAS expander 104 via either a SAS interface or a SATA interface. A BMC can communicate with external computing devices using Remote Management Control Protocol (RMCP). Alternatively, a BMC can communicate with external devices using RMCP+ for IPMI over LAN. The server can include a baseboard service controller BMC, which is operable to handle user data and system data between the server and storage devices. The BMC can issue I/O commands to storage devices and the controller can be an on-board component on the motherboard or an add-on host bus adaptor. The SAS expander is coupled to the BMC and allows for communication with numerous SAS devices. The SAS architecture can operate between both SAS drives and SATA drives and the storage device can communicate with the SAS expander via either a SAS interface or a SATA interface.)

Regarding claim 9, Bi in view of XU and further in view of Chiu discloses “The reading method of claim 8, wherein transmitting the data signal to the expander unit, so as to generate the hard-disk information according to the data signal comprises: determining a storage form of the hard-disk unit according to the data signal, and calculating a storage state of the hard-disk unit, so as to generate the hard-disk information.” (See Fig. 9-Fig. 10)

Regarding claim 10, Bi in view of XU and further in view of Chiu discloses “A reading method, applied to a server system, wherein the server system comprises a first expander unit, a second expander unit and a baseboard management controller, the first expander unit is electrically connected to a first hard-disk unit, the second expander unit is electrically connected to the first expander unit and a second hard-disk unit, and the baseboard management controller  external to the first hard-disk unit and is electrically connected to the first expander unit, wherein the reading method comprises: transmitting a first command signal to the first hard-disk unit via the first expander unit, and transmitting a second command signal to the second hard-disk unit via the second expander unit; generating a first data signal according to the first command signal and a state of the first hard-disk unit via the first hard-disk unit, and generating a second data signal according to the second command signal and a state of the second hard-disk unit via the second hard-disk unit; generating first hard-disk information according to the first data signal, and generating second hard-disk information according to the second data signal; and transmitting the first hard-disk information and the second hard-disk information to the first expander unit, so as to generate hard-disk information according to the first hard-disk information and the second hard-disk information and store the hard-disk information into the baseboard management controller.” (See Fig 1-10 and Abstract, and [0006]-[0010]) (According to a first aspect of the embodiments of the present disclosure, a hard disk is provided. Managed component further includes a disk sheet motor and a voice coil motor (VCM). The method includes: [0015] receiving an external management command by using a management interface; [0016] processing the received external management command, and performing an operation corresponding to the external management command on the managed component of the hard disk; and [0017] returning an operation result by using the management interface. The manager performs an operation according to the received external management command on a managed component corresponding to the received external management command, and returns an operation result through the management interface to the cloud server. The network interface receive an external read/write operation command sent by the cloud server. The SOC performs a read/write operation according to the received external read/write operation command and returns a read/write operation result through the network interface.

(See also: Chiu: [0027]-[0031]) (FIG. 1 is an example, and any numbers of computing devices such as servers, storage devices, controllers, SAS expanders and network components may be included in the system of FIG. 1. Server 112 can include controller 114, e.g., for initiating requests and managing communication with target devices, example of controller 114 is a baseboard service controller (BMC). Controller 114 is operable to handle user data and system data between server 112 and storage devices such as storage device 106, 108 or 110. For example, Controller 114 can issue I/O commands to storage device 106. A SAS expander 104, coupled to controller 114, can increase the number of storage devices. Storage device 106 can communicate with SAS expander 104 via either a SAS interface or a SATA interface.)

(See also: Chiu: Fig. 1 and [0022], [0025]-[0029]) (SAS expander replies on a Baseboard Management Controller (BMC) for data communications. A BMC can be responsible for the managing and monitoring of the main central processing unit and peripheral devices on the motherboard. According to some embodiments, a SAS expander can receive status data of the storage system from various sensors via a serial peripheral interface interface, e.g., SAS or SATA. A SAS expander management system 100 includes a SAN such as a storage system 102, server 112, network 116 and remote management system 118. Server 112 can be any suitable hosting device that is associated with one or more storage systems, each of which further includes at least one SAS expander and a number of storage devices.

(See also XU: Abstract)(The device comprises a BIOS, hard disks, a BMC and a remote monitoring system. In a system starting stage, the BIOS collects information of all the hard disks through hard disk interfaces and provides the information of the hard disks for the BMC; system bios collects all hard disk information by SATA or SAS hard-disk interface. System BMC detects the actual working state of hard disk by interface, and when finding hard disk failure, the information is actively reported to the remote monitoring system.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bi (hard disk and a management method which manages a specific component or some components of a storage device which is mainly a hard disk) in view of Chiu (SAS expander) and further in view of XU (device and method for remotely positioning hard disk faults and hard disk fault monitoring) and arrive at a system that stores the hard-disk Information of the onboard SATA device and transmits disk information back from the onboard SATA interface into the BMC. This allows for improved CPU processing and storage capacity requirements simultaneously. (XU [0010])


                                          



	 

		






		   Conclusion

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Fri 8am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-273-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy McGhee
Patent Examiner
Art Unit 2154
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154